859 F.2d 153
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Frederick R. ALEXANDER, Defendant-Appellant.
No. 88-5887.
United States Court of Appeals, Sixth Circuit.
Sept. 21, 1988.

Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judges and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the file indicates that a jury verdict of guilty was rendered in this case on July 11, 1988.  The defendant filed a notice of appeal on July 19, 1988.  The judgment of sentence was pronounced and entered on July 28, 1988.


3
This court does not have jurisdiction in the appeal.  In a criminal case, a judgment is not final until there has been both a conviction and imposition of sentence.   Flanagan v. United States, 465 U.S. 259, 263 (1984);  United States v. Bratcher, 833 F.2d 69, 71 (6th Cir.1987), cert. denied, 108 S.Ct. 760 (1988).  The notice of appeal in this case was filed prior to the final judgment.  It is the judgment and commitment order, not the jury verdict, which is appealable.   Berman v. United States, 302 U.S. 211 (1937).


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.